Case 1:18-cv-25203-JG Document 45-1 Entered on FLSD Docket 09/19/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                          CASE NO. 18-25203


  In re NCL (BAHAMAS) LTD.,

  Defendant.
  ___________________________/

                ORDER APPROVING SETTLEMENTS OF MINORS’ CLAIMS

         THIS MATTER is before me pursuant to the parties’ Joint Petition for Approval of

  Settlements of Minors Claims pursuant to Florida Statute §744.387. Having reviewed the parties

  Petition, the terms of the settlement, the record, the relevant legal authorities, and being otherwise

  fully advised in the premises, it is hereby ORDERED and ADJUDGED that the parties Petition is

  GRANTED and

  their settlement is APPROVED.

         The parent and natural guardian of each minor is authorized to collect the amount of the

  settlement and to execute a release on behalf of the minor pursuant to Florida Statute

  §744.387(3)(b).

         DONE AND ORDERED in Chambers at Miami, Florida this _______ day of

  ___________________, 2019.


                                                  ____________________________________
                                                  JONATHAN GOODMAN
                                                  UNITED STATES MAGISTRATE JUDGE

  Copies furnished to:
  All counsel of record




                                                    -1-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
